DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received April 1, 2022 has been entered.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species requiring the combination of (i) Mg, O, and F in the third region, and (ii) the crystal defect comprising Mg (such as in present Claim 1).
Species requiring the combination of (i) Mg and O in the third region, and (ii) the crystal defect comprising Mg (such as in present Claim 31).
Species requiring the combination of (i) Mg and O in the third region, (ii) the crystal defect region comprises Al, and (iii) Mg and Al distributions that overlap each other (such as in present Claim 35).
Species requiring the combination of (i) Mg and O in the third region, and (ii) the crystal defect comprises Al (such as in present Claim 40).
Species requiring the combination of (i) Mg, O, and F in the third region, (ii) the defect comprising F, and (iii) Mg and Al distributions that overlap each other (such as in present Claim 44).
Species requiring the combination of (i) Mg and O in the third region, and (ii) the defect comprises F (such as in present Claim 48).
Species requiring the combination of (i) Mg, O, and F in the third region, and (ii) the third region exists in the crystal defect (such as in present Claim 51).
Species requiring the combination of (i) Mg, O, and F in the third region, (ii) the third region exists in the crystal defect, and (iii) Mg and Al distributions that overlap each other (such as in present Claim 55).
Species requiring the combination of (i) Mg and O in the third region, and (ii) the third region exists in the crystal defect (such as in present Claim 60).
Species requiring the combination of (i) Mg and O in the third region, (ii) the third region exists in the crystal defect, and (iii) Mg and Al distributions that overlap each other (such as in present Claim 64).
The species are independent or distinct because each require a unique combination of features, either omitting a feature shared by the other groups, or including a feature not shared by the other groups, and in such a manner that each species comprises a mutually exclusive unique combination of features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  each species requires separate and distinct prior art search and patentability consideration under 35 U.S.C. §112, 35 U.S.C. §102, and 35 U.S.C. §103, and additionally, nothing of record indicates the species to be obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729